DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/07/2022 has been entered.
Status of Claims
This office action considers claims 19-28 and 30-45 pending for prosecution.
             Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: None of the prior art read on or makes obvious the limitations of the claims. 
The following is a statement of reasons for allowance for claim 19. 
The prior art of record fails to disclose and would not have rendered obvious: “....
…….
the spaced-apart posts each comprises a visco-elastic material capable of contacting components to temporarily adhering adhere the components to the contact surfaces of the spaced-apart posts; and a light source operable to controllably irradiate the spaced-apart posts through the body with light to detach the components from the contact surface of the spaced-apart posts, wherein the body and the posts are substantially transparent to the light.” as recited in claim 19 in combination with other limitations of the claim. The references of the Prior 

The following is a statement of reasons for allowance for claim 37. 
The prior art of record fails to disclose and would not have rendered obvious: “....
…….
the spaced-apart posts each comprising a visco-elastic material capable of contacting components to temporarily adhering adhere the components to the spaced-apart posts, and the motion-control system is operable to move the transfer stamp in at least two directions; and a light source operable to controllably irradiate the spaced-apart posts through the body with light to detach the components from the distal end of the spaced-apart posts when the transfer stamp is attached or mounted to the motion platform.” as recited in claim 37 in combination with other limitations of the claim. The references of the Prior Art of 

The most relevant prior art of references Bower et al (US PGpub: 2017/0250167 A1), in FIG. 5 and description, in view of in view of Mitani (US PGpub: 20120241919 A1), in FIG. 6-11 substantially discloses the limitations of the claims with the exception of the limitations described in the preceding paragraphs. Also, references Bower (US PGpub: 2012/0313241) is much related art.


However, none of the prior art of references indicated above or the prior art made of record in form PTO-892, or found in the searches, disclose all the limitations of claims 19 and 37 (the individual limitations may be found just not in combination). Because no reference alone, nor is there any motivation to combine the details over the prior art to create such limitations in this independent claim, the claims 19 and 37 are deemed patentable over the prior art.
Claims 20-28, 30-36 and 38-45 are allowed as those inherit the allowable subject matter from claim 19 and 37.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHEIKH MARUF whose telephone number is (571)270-1903.  The examiner can normally be reached on M-F, 8am-6pm EDT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHEIKH MARUF/
Primary Examiner, Art Unit 2828